

117 HRES 251 IH: Reaffirming bilateral and multilateral relations between the United States and African countries and recognizing the importance of diplomatic, security, and trade relations.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 251IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Ms. Bass (for herself, Ms. Norton, Mr. Bishop of Georgia, Mr. Rush, Ms. Jackson Lee, Mr. Green of Texas, Mr. Johnson of Georgia, Mr. Carson, Mr. Payne, Mr. Cicilline, Ms. Titus, Mr. Vargas, Mr. Veasey, Mr. Takano, Mr. Castro of Texas, Mr. Bera, Mrs. Lawrence, Mr. Gallego, Mr. Evans, Mr. Panetta, Mr. Khanna, Ms. Pressley, Mr. Neguse, Ms. Omar, and Ms. Jacobs of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming bilateral and multilateral relations between the United States and African countries and recognizing the importance of diplomatic, security, and trade relations.Whereas the United States and countries across the African Continent have enjoyed long standing and mutually beneficial bilateral and multilateral relations and share strong political, economic, and cultural ties including involuntary and other migrations of Africans to the Americas and the economic and social development of that population into a highly contributing citizenry with lasting ties to the African Continent;Whereas the United States looks to reset its relationship with the continent of Africa by enhancing its partnership through supporting the African Union, mutual trade and investment, continuity, and highlighting climate change;Whereas the pillars for partnership between the United States and the continent of Africa are peace and security, economic growth, trade, investment, democracy and governance, and promoting investment opportunities and development including through the African Continental Free Trade Area agreement (AfCFTA);Whereas the United States, through Presidential initiatives, targeted legislation, and special programs have collaborated with African countries to improve health, build critical infrastructure, advance trade, increase stability, support future leaders, and leverage capital to further socio-economic opportunities across the continent;Whereas initiatives such as the African Growth and Opportunity Act (AGOA), the President’s Malaria Initiative, Feed the Future, the President’s Emergency Plan for AIDS Relief, the Millennium Challenge Corporation, and United States trade and investment hubs have generated opportunities for millions of Africans and Americans, now will require a reset, new ideas, and a new approach to Africa’s opportunities and challenges;Whereas after decades of conflict, Sudan is starting to make progress toward peace and build democratic institutions, and this is the time for the United States to pave the way and help strengthen economic development and promote democracy;Whereas the Sahel region is very volatile, and the United States must use a multidimensional peacekeeping approach to help to resolve the fragility, climate change, demographic growth, and economic hardship in the region;Whereas the United States could help encourage good financial governance through the IMF and World Bank by engaging in more proactive regulation and oversight of financial sectors in debt-laden countries to help improve debt management and transparency, helping to create sustainable borrowing and lending practices;Whereas Africa is important to United States national security and trade interests, and the AfCFTA, which will bring together nearly all 55 African Union member states and create a more integrated market with a total GDP of $2.2 trillion, gives the United States an opportunity to accelerate its multilateral partners;Whereas trade in goods and services between the United States and sub-Saharan Africa reached more than $38 billion in 2019, during the same period, sub-Saharan Africa imported $238 billion, only of which $15 billion from the United States, underlining an opportunity for growth in American market share;Whereas it is vital that the United States and the African Union cooperate on objectives of mutual interest, especially achieving democracy and sustainable economic development, and consider negotiating a continental trade partnership after AGOA ends in 2025;Whereas African countries are increasingly integrated into the international system through communications technology and are often the origin of transnational issues such as the 2009 Horn of Africa piracy crisis and the 2013 Ebola outbreak, which prodded adoption of new shipping protocols and stimulated thought on creating a global health security architecture; andWhereas African countries are committed to multilateralism, hold three nonpermanent seats on the United Nations Security Council, represent the largest and most unified block at the United Nations General Assembly, and are integral to finding solutions to global challenges, such as climate change, violent extremism, and the COVID–19 pandemic: Now, therefore, be itThat the House of Representatives—(1)reaffirms the mutually beneficial ties between the United States and African countries, based on a strong desire for accountable governance, regional security, inclusive development, and stronger trade relations;(2)recognizes the importance of the bilateral and multilateral partnerships between the United States and African countries and remains committed to advancing these strategic partnerships through greater interaction between government leaders, agencies and departments, civil society, private industry, and youth;(3)acknowledges the dynamic changes on the African continent require a proactive African policy that broadens diplomatic, economic, and academic engagement to harness the ideas and expertise of African countries at the national, regional, and municipal levels to address key issues;(4)encourages greater and more strategic collaboration with the African countries and the African Union, and the support of the African Continental Free Trade Area, by providing technical, financial, and professional assistance to accelerate and expand capacity to achieve and sustain goals of socioeconomic transformation over the next 50 years, as articulated in the African Union’s Agenda 2063; and(5)encourages the United States to advance interests in Africa to—(A)strengthen some of the world’s fastest growing economies by educating the youth, having strong democratic institutions, and having mutual trade and partnerships at all levels;(B)support United States businesses gain access to investment opportunities, as estimated by the United States Government, of—(i)$125 billion in energy;(ii)$60 billion in infrastructure;(iii)$42 billion in health care (pre-COVID–19 projections); and(iv)$15 billion in information and communications technology (ICT);(C)support science and collaborate with the biodiversity community to decrease the negative effects of climate change; and(D)invest in the continent’s 60-percent share of the world’s total amount of uncultivated, arable land to help eradicate food insecurity; and integrate processes that will help cultivate raw minerals into finished goods to export globally.